Citation Nr: 1436922	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-49 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

(The issue of entitlement to service connection for a dental disorder, claimed as decay and loss of teeth, for compensation purposes is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The Veteran had a hearing before the undersigned in March 2014 and the transcript is of record.

As set forth above, the Veteran also perfected an appeal seeking entitlement to service connection for a dental disorder, claimed as decay and loss of teeth, for compensation purposes.  He testified before a different Veterans Law Judge on that matter in March 2011.  Thus, that issue is properly before the Board but will be addressed in a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals , Decision Preparation and Processing, ¶ 14(c)(9)(b) (providing that separate decisions are required when more than one Veterans Law Judge held a hearing in an appeal on different issues). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran claims his disabilities are worse than currently rated.  He was last afforded VA examinations in February 2013, over one year ago.  During his hearing before the Board in March 2014 the Veteran testified to more recent VA treatment and that his conditions had worsened since the last VA examinations.  

The RO/AMC must make efforts to obtain any and all VA outpatient treatment records from November 2013 to the present.  In light of the Veteran's testimony and the possibility of outstanding treatment records, new VA examinations are indicated.

With regard to erectile dysfunction, the Board notes the Veteran took issue with the way in which his condition was service connected.  That is, the February 2013 VA examiner opined that the Veteran's erectile dysfunction was not caused by his military service or by a service-connected disability, but it is likely that the Veteran's service-connected diabetes mellitus, type II currently aggravates his erectile dysfunction.  The RO, in the February 2013 rating decision, awarded service connection for erectile dysfunction, but rated the condition noncompensable after adjusting for his pre-aggravation condition versus his post-aggravation condition.

The Board finds the February 2013 VA examination does not provide sufficient information to rate the Veteran's erectile dysfunction.  While the examiner opines that the Veteran's erectile dysfunction is currently aggravated by his service-connected diabetes mellitus, type II, the examiner did not provide a base-line of the disability prior to aggravation or otherwise reconcile to what extent the Veteran's diabetes mellitus, type II currently aggravates his erectile dysfunction.  A new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed disabilities.  Thereafter, efforts should be made to obtain any and all identified treatment.  Regardless of whether the Veteran responds, obtain VA outpatient treatment from the VAMC in Omaha, Nebraska and any associated outpatient clinics from November 2013 to the present.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available

2.  After record are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity of his erectile dysfunction.  The claims file should be reviewed by the examiner in connection with the examination. 

The examiner should clarify to what extent the Veteran's diabetes mellitus, type II, aggravates his erectile dysfunction and whether there is medical evidence created prior to the aggravation or prior to the current level of disability that shows a "base line" of the erectile dysfunction prior to aggravation. 

The examiner must provide reasons for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

 If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After records are obtained, to the extent available, schedule the Veteran for a VA examination to assess the severity of the diabetic peripheral neuropathy, left and right lower extremities. 

The examiner should review the claims file in conjunction with the examination. 

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature). 

4.  Then, readjudicate the claims.  If any of the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



